Case 7-20-cv-11123-PMH         Document 17         Filed in NYSD on 06/29/2021        Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  Omar Rodolfo Gonzalez Cruz,                                   Civil Action #: 20-CV-11123
                                                                       (PMH)(PED)
                             Plaintiff,
                -v-                                                     JUDGMENT

  Kay Food Marketing Inc,
  Salamon Schwartz, and
  Abraham Horowitz,

                             Defendants.

   A notice of acceptance of Rule 68 Offer of Judgment having been served and filed on June

21, 2021 (ECF No. 15):

   ORDERED and ADJUDGED that Judgment is entered in favor of Plaintiff OMAR

RODOLFO GONZALEZ CRUZ and against Defendants KAY FOOD MARKETING INC,

SALAMON SCHWARTZ, AND ABRAHAM HOROWITZ in the total amount of Twelve

Thousand Dollars ($12,000.00) inclusive of any attorneys' fees, expenses and costs.


       June 30
Dated: ____________, 2021
       New York, NY                            ________________________________
      White Plains                              Philip M. Halpern
                                                United States District Judge




                                               1
